DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210015786 A1 (hereinafter HAN) as evidence by “Cure Definition and Meaning” Merriam-Webster and “Polyglyceryl-4 Oleate” Humblebee and Me.
 Regarding claim 1, HAN discloses, “compositions, comprising nanosized droplets, wherein the nanosized droplets comprise a cannabinoid oil, a dietically acceptable carrier oil, a surfactant, and water. Also disclosed herein are methods of making and using the same.”  (Abstract).  HAN discloses that the compositions can be used for inhalation (¶14 and ¶42).  HAN discloses a. preparing a first solution comprising cannabis concentrate (“cannabinoid oil” ¶8) and a distillate of at least one cannabinoid (¶32); b. adding a hydrophobic additive to the solution, wherein the hydrophobic additive is vegetable glycerin, to the first solution (¶9,    HAN discloses a composition comprising the surfactant Polyglyceryl-4 Oleate ¶34, which, as evidenced by Humblebee, is an emulsifier that comprises vegetable glycerin.  Additionally, the long list of possible additives in HAN ¶34 contain several other vegetable glycerins compositions.  For example, Polyglyceryl-4 Laurate, Polyglyceryl-4 Isostearate, Tween 20, Tween 80.  HAN further discloses the use of Polysorbate (Tween) surfactants (¶72).  
HAN further discloses c. sonicating the first solution to obtain a nano-emulsified solution (¶13); e. heating the nano-emulsified solution (¶13); d. curing the nano-emulsified solution for at least 5 hours.   The mixing process described in ¶13 is considered to be a curing process.  HAN discloses that the material is circulated over time, at a reduced pumping rate, and at a specific temperature to achieve nanosize ¶62-¶63.  Regarding curing, Merriam-Webster defines curing as, “to prepare or alter especially by chemical or physical processing for keeping or use”.   The process described in HAN ¶13 is a step in preparing the solution by chemical or physical processing for keeping or use.
HAN further discloses f. cooling the mixture to a temperature between 100 and 140 degrees F (¶63); and g. adding at least one terpene (¶87-88); wherein a final product is produced, wherein the final product is capable of consumption by vaporization and inhalation (¶14 and ¶42).
Regarding claim 2, HAN discloses the method of claim 1 as discussed above.  HAN further discloses wherein the at least one cannabinoid is selected from the group consisting of A9-tetrahydrocannabinol (A9-THC), A8-tetrahydrocannabinol (A8- THC), cannabichromene (CBC), caimabicyclol (CBL), cannabidiol (CBD), cannabielsoin (CBE), cannabigerol (CBG), cannabinidiol (CBND), cannabinol (CBN), cannabitriol (CB1), and their propyl homologs, including, by way of non- limiting example cannabidivarin (CBDV), A9- tetrahydrocannabivarin (THCV), cannabichromevarin (CBCV), and cannabigerovarin (CBGV) (¶32).  
Regarding claim 3, HAN discloses the method of claim 2 as discussed above.  HAN further discloses wherein the cannabinoid is THC (¶32).  
Regarding claim 6, HAN discloses the method of claim 1 as discussed above.  HAN further discloses wherein the distillate comprises about 80-95% THC.  As described in ¶32 the cannabinoid can be a high pure distillate of THC.  HAN continues in ¶32 to allow for addition combinations, but in absence of the combinations which is disclosed as a “single cannabinoid” the percentage would be up to 100%.
Regarding claim 7, HAN discloses the method of claim 1 as discussed above.  HAN does not explicitly disclose wherein the temperature is about 120 F (¶63).  HAN discloses that the temperature is below 70 C which includes a temperature of about 120 F.
Regarding claim 8, HAN discloses the method of claim 1 as discussed above.  HAN further discloses wherein the final product comprises at least 3 different cannabinoids (¶32, ¶111).  
Regarding claim 9, HAN discloses the method of claim 1 as discussed above.  HAN further discloses wherein the final product has increased bioavailability compared to a product produced without sonication (¶28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HAN.
Regarding claim 5, HAN discloses the method of claim 1 as discussed above.  HAN does not explicitly disclose wherein the curing step is performed for a period of time, wherein the period of time is about 24 hours.  
HAN discloses that after sonication the material must be circulated to achieve nanosize.  HAN discloses that the solution may need to be circulated 12-20 times to achieve the proper nanosize.  HAN does not specify how long this may take, but also does not limit how long this process may take (¶62-¶63).  HAN teaches that a proper nanosize can amplify taste (¶60) and bioavailability (¶28).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HAN to provide wherein the curing step is performed for a period of time, wherein the period of time is about 24 hours.  A person of ordinary skill .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HAN as applied to and further in view of US 20160366947 A1 (hereinafter MONSEES).
Regarding claim 10, HAN discloses the method of claim 1 as discussed above.  HAN does not explicitly disclose a vaporization cartridge comprising a product produced by the method of claim 1.
MONSEES teaches vaporizers apparatuses, including cartridges (Abstract, ¶16).  MONSEES teaches a device with a cartridge which can be filled with a cannaboid solution (¶21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HAN to provide a vaporization cartridge comprising a product produced by the method of claim 1 as taught in MONSEES.  A person of ordinary skill in the art would obviously use the product of claim 1 as the cannaboid solution contained in the cartridge of MONSEES.  Doing so would provide a route for the product to be inhaled as described in HAN.

Response to Arguments
Applicant’s arguments, filed November 9, 2021, with respect to the rejections of claims 1-10 under 102 and 103 have been fully considered and are not persuasive.  
Regarding applicant’s argument, “the Examiner appears to treat vegetable glycerin as being interchangeable with plant oils. Applicant notes that the cited art is silent as to any mention of vegetable glycerin. In addition, vegetable glycerin is a sugar alcohol and therefore should not be equated with plant oils.”  HAN ¶34 discloses multiple hydrophilic options 
Regarding applicant’s argument, “the Examiner has mistakenly equated curing with mixing, when instead they are very different. Curing is a step or process in which a sample is permitted to rest/incubate for a period of time.”  The process of curing allows a relatively slow chemical reaction(s) to take place.  However, curing does not require that the solution is undisturbed or still for the slow reaction to take place.  Merriam-Webster defines curing as, “to prepare or alter especially by chemical or physical processing for keeping or use”.  The process described in HAN ¶13 is a step in preparing the solution by chemical or physical processing for keeping or use.   
Curing can be a time where a sample is permitted to rest/incubate.  However, curing can also more broadly be simply any preparation for use.  While some common curing processes do have a mixture set still for a period of time, for example curing concrete, there is no evidence on the record that the chemical curing processes will not occur in a liquid solution, such as the presently claimed solution, while it is stirred for a set period of time.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747